Title: [June 11. 1776. Tuesday.]
From: Adams, John
To: 


      June 11. 1776. Tuesday. Resolved that a Committee of three be appointed to consider of a Compensation to the Secretary for his services. The Members chosen Mr. J. Adams, Mr. Rutledge and Mr. Hewes.
      Resolved that the Committee for preparing the declaration consist of five. The Members chosen Mr. Jefferson, Mr. John Adams, Mr. Franklin, Mr. Sherman and Mr. R. R. Livingston. Jefferson was chairman because he had most votes, and he had most votes because We united in him, to the Exclusion of R. H. Lee in order to keep out Harrison.
      Resolved that a Committee be appointed to prepare and digest the form of a Confederation to be entered into between these Colonies.
      That a Committee be appointed to prepare a plan of Treaties to be proposed to foreign Powers.
     